Case 2:15-cv-OO724-|\/|AK Document 360 Filed 12/17/18 Page 1 of 2

MM 1818 l\/IARKET STREET SUITE 3402 PHILADELPHIA, PA 19103

PIETRAGALLO GORDON ALFANC) 215.320.6200 FAX: 2l5.981.0082
B()SlCK & RASPANT|, l,.LP WWW.PlETRAGALLO.COM

A'l`TQRNEEYS A'l` l.AW
DlRECT DIAL NO.: 215.988.1442
DlRECT FAX DIAL NO.; 2l5,754.5172
FILE NO.; WP-106408
E-MAlL: KER@Pietragallo.com

December 17, 2018

VIA ELECTRONIC CASE FILING

The Honorable Mark A. Kearney
United States District Court Judge
Room 6613

James A. Byrne U.S. Courthouse
601 Market Street

Philadelphia, PA 19106

Re: Rougvie, et al. v. Ascena Retail Group, Inc., et al., No. 2:15-cv-00724
Clariflcation of the Court’s Order dated December 13, 2018

Dear Judge Kearney:

I Write on behalf of Class Counsel in the above-captioned matter. Class Counsel
respectfully requests clarification of the Court’s Order of December 13, 2018 (Dkt. 357). That
Order required, inter alia, that:

3. No later than December 21, 2018, Class members and Objector Appellants Gretchen
Carey, Michelle Vullings, Manda Hipshire, Vicki Mager and Melissa Schultz (the
subjects to the Comlish Objectors' May 12, 2017 Motion (ECF Doc. No. 263)) and Class
counsel shall file memoranda not exceeding five pages disclosing the specific terms of
agreements resulting in the dismissal of the Objector Appellants' appeals to the United
States Court of Appeals under our inherent power of supervising class action settlements
and remaining concerned With payments made to these class members Who filed appeals
but then Withdrew them for a payment by an undisclosed source and With no presently
stated benef1t to the Class other than returning the case to our jurisdiction to proceed to
distribution.

Dkt. 357.

OHlO PENNSYLVANIA WEST VIRGlNlA

Case 2:15-cv-OO724-|\/|AK Document 360 Filed 12/17/18 Page 2 of 2

December 17, 2018
Page 2

Class Counsel notes that the term “Objector Appellants” is used initially in relation only
to objectors Gretchen Carey, Michelle Vullings, Manda Hipshire, and Vicki Mager and Melissa
Schultz. However, Class Counsel recognizes that the term “Objector Appellants” is used Without
specific reference to those individuals with respect to the requirement that Class Counsel “file
memoranda not exceeding five pages disclosing the specific terms of agreements resulting in the
dismissal of the Obj ector Appellants’ appeals to the United States Court of Appeals.” In
addition, paragraph 5 of the Court’s Order requires service “upon every Objector Appellant and
her named counsel Who Withdrew their appeals under an agreement . .”l Given the potential for
ambiguity, Class Counsel respectfully requests clarification as to Whether their memorandum
should include any settlement With Objector Appellant Kelsey Foligno2 or address only any
settlements With Objectors Gretchen Carey, Michelle Vullings, Manda Hipshire, and Vicki
Mager and Melissa Schultz.

Respectfully__s_.gbmitted,

__--#“`F'F_J-H(*'--___

" KEVIN E. RAPHAEL
PIETRAGALLO GORDON ALFANO
BOSICK & RASPANTI, LLP
1818 Market St., Suite 3402
Philadelphia, PA 19103
Attorneysfor Plaintiffs

cc (via email):

William Pietragallo, II, Esq.
Anthony Coyne, Esq.
Ernest Mansour, Esq.
Edward Westlow, Esq.
Gregory Parks, Esq.
Adam Schulman, Esq.
Nicole T. Fiorelli, Esq.
Christopher Cain, Esq.
George Cochran, Esq.
Christopher Bandas, Esq.
Brent Vullings, Esq.

 

l Since all Objector Appellants are represented, and in the past We have served only the attorneys, Class
Counsel effected service on all the Objector Appellants’ attorneys and Wanted to insure that this Was adequate under
the Court’s Order.

z The Comlish Objectors have stated that they are not seeking disgorgement from Ms. Foligno. Comlish
Objectors’ Intervention Reply Brief`, Dkt. 283, p. 1 n. 1.

